The prejudgment interest issue in this case presents a difficult question, in part because the litigation of appellant's claim embraces both contract and tort law. Without question, the insurance policy appellee issued providing uninsured motorist benefits is a contract between appellee and its insured. At the same *Page 410 
time, R.C. 3937.18 requires appellee to pay tort damages to its insureds in cases involving uninsured and underinsured tortfeasors. To separate the two aspects is virtually impossible. However, for a couple of reasons, I am persuaded to join the majority.
Initially, unlike the typical contract where the parties voluntarily agree to specified terms, the uninsured tort damages at issue here are mandated under R.C. 3937.18. In effect, appellee has been instructed to pay the tort damages of its insureds to the extent they are injured by a uninsured or underinsured tortfeasor. The contract in many ways is only incidental to the primary purpose of R.C. 3937.18. In that respect, the award of prejudgment interest is more akin to cases "based on tortious conduct" as specified in R.C. 1343.03 (C), than to those premised on contract under R.C. 1343.03 (A).
Moreover, because the uninsured motorist benefits at issue are mandated by R.C. 3937.18, I cannot ignore the underlying purpose of R.C. 3937.18: to put the insured in the same position he or she would have been had the tortfeasor been fully insured. Choosing a "due and payable" date under R.C. 1343.03 (A) that neither overcompensates nor undercompensates the insured is problematic. To say that uninsured motorist benefits are due and payable either as of the date of the accident or when the tortfeasor is discovered to be uninsured would place the insured in that instance in a better position than had the tortfeasor been fully insured: the party injured by a fully insured tortfeasor recovers no prejudgment interest absent a failure of the insurance company to make a good faith effort to settle the case. Moreover, to say that the uninsured motorist benefits are due and payable only when damages are ascertained would place the insured in a position inferior to that of the person hit by a fully insured tortfeasor: because the liquidated amount would likely be paid immediately, the insured would recover no prejudgment interest, even though a person injured by a fully insured tortfeasor could recover prejudgment interest under the circumstances specified in R.C. 1343.03 (C).
In the final analysis, given the overriding purposes of R.C.3937.18, as well as the statutorily mandated tort compensation required under that section, I join the majority in finding that R.C. 1343.03 (C) is the appropriate vehicle for awarding prejudgment interest in this case. Accordingly, I concur. *Page 411